           Case 2:15-cv-01228-APG-DJA Document 499 Filed 04/23/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 DARREN HEYMAN,                                          Case No.: 2:15-cv-01228-APG-DJA

 4           Plaintiff                                   Order Denying Plaintiff’s Emergency
                                                         Motions to Certify Orders and to Stay
 5 v.                                                                Proceedings

 6 STATE OF NEVADA EX REL. BOARD OF
   REGENTS OF THE NEVADA SYSTEM OF                                    [ECF No. 494]
 7 HIGHER EDUCATION ON BEHALF OF
   UNIVERSITY OF NEVADA, LAS VEGAS,
 8 et al.,

 9           Defendants

10          Plaintiff Darren Heyman filed a motion to stay this case while he pursued a writ of

11 mandamus from the Ninth Circuit. ECF No. 494. Today the Ninth Circuit denied his petition for

12 a writ. Therefore, Heyman’s motion to stay these proceedings [ECF No. 494] is DENIED as

13 moot.

14          DATED this 23rd day of April, 2020.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
